Exhibit 10.2

FORM OF LOCK-UP AGREEMENT

Old National Bancorp

One Main Street

Evansville, Indiana 47708

Ladies and Gentlemen:

In connection with the proposed acquisition (the “Acquisition”) of Klein
Financial, Inc. (“KFI”) by Old National Bancorp (“Acquirer”), and in
consideration of KFI and Acquirer entering into the Agreement and Plan of Merger
dated on or about June 20, 2018, (the “Merger Agreement;” certain terms used
herein and not defined herein are used herein as defined in the Merger
Agreement), the receipt and sufficiency of such consideration being hereby
acknowledged and accepted, and in order to induce Acquirer to close the Merger,
the undersigned, a KFI shareholder and a trustee of the Trusts identified below,
each of which will receive Acquirer common stock (the “Acquirer Common Stock”)
in exchange for its KFI Common Stock, hereby agrees with Acquirer as follows:

1. During the period commencing as of the Effective Time specified in the Merger
Agreement and expiring the lesser of ninety (90) days thereafter or sixty
(60) days thereafter if the Closing Date would have occurred on November 30,
2018 but for the penultimate sentence of Section 2.2(d) of the Merger Agreement,
the undersigned will not and will not take any action to cause or permit any of
the Trusts to:

(a) offer, sell, contract to sell, pledge or otherwise dispose of, or enter into
any transaction which is designed to, or might reasonably be expected to, result
in the disposition (whether by actual disposition or effective economic
disposition or otherwise) of Acquirer Common Stock owned by the undersigned or
to be received by the undersigned pursuant to the Merger, or securities owned
beneficially by the undersigned, directly or indirectly, including establishing
or increasing a put equivalent position or liquidating or decreasing a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder with respect to, any Acquirer Common
Stock;

(b) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Acquirer Common Stock, whether any such transaction is to be settled by
delivery of Acquirer Common Stock or other securities, in cash or otherwise;

(c) make any demand for or exercise any right or cause to be filed a
registration statement, including any amendments thereto, with respect to the
registration of any Acquirer Common Stock or any other securities of Acquirer;
or

(d) publicly disclose an intention to effect any such transaction.

2. This Lock-Up Agreement will not prohibit the undersigned from making or
acting to cause or permit any Trust to make (a) bona fide gifts of Acquirer
Common Stock to family members or family trusts, (b) any transfer of Acquirer
Common Stock for estate planning



--------------------------------------------------------------------------------

purposes to persons immediately related to such transferor by blood, marriage or
adoption, or any trust solely for the benefit of such transferor and/or the
persons described in the preceding clause, (c) transfers of Acquirer Common
Stock to any trust, partnership, limited liability company or other entity for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, or (d) transfers of Acquirer Common Stock to any entity directly or
indirectly controlled by or under common control with the undersigned, provided,
however, that with respect to each of the transfers described in clauses (a),
(b), (c) or (d) of this sentence, prior to such transfer, the donee,
distributee, transferee, or the trustee or legal guardian on behalf of any
donee, distributee or transferee agrees in writing to be bound by the terms of
this Lock-Up Agreement. For purposes hereof, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

3. The undersigned also agrees and consents to the entry of stop transfer
instructions with Acquirer as its transfer agent and registrar against the
transfer of the undersigned’s Acquirer Common Stock, except in compliance with
this Lock-Up Agreement. In furtherance of the foregoing, Acquirer as its
transfer agent are hereby authorized to decline to make any transfer of
securities if such transfer would constitute a violation or breach of this
Lock-Up Agreement.

4. It is understood that if the Merger Agreement entered into in connection with
the Merger has been terminated without the consummation of the Merger, this
Lock-Up Agreement shall be cancelled and of no further force and effect.

5. The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement; provided that, to the
extent that the undersigned is executing this Lock-Up Agreement in his capacity
as a trustee of a Trust, nothing in this Lock-Up Agreement is intended or shall
be construed to limit or affect the authority of the undersigned to act or fail
to act in accordance with: the undersigned’s fiduciary duties in such capacity,
applicable trust agreements and applicable law. Upon request, the undersigned
will execute any additional documents necessary in connection with the
enforcement hereof. Any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.

6. The undersigned understands that Acquirer will proceed with the Acquisition
of KFI in reliance on this Lock-Up Agreement. Moreover, the undersigned
understands and agrees that Acquirer and KFI are relying upon the accuracy,
completeness, and truth of the undersigned’s representations, warranties,
agreements, and certifications contained in this Lock-Up Agreement.

7. The parties agree that irreparable damage would occur if this Lock-Up
Agreement is not performed in accordance with the terms hereof and that Acquirer
shall be entitled to equitable relief, including but not limited to injunctive
relief or specific performance of the terms hereof, in addition to any other
remedy to which it is entitled at law or in equity. If Acquirer institutes any
legal suit, action or proceeding against the undersigned arising out of this
Lock-Up Agreement, Acquirer shall be entitled to receive, in addition to all
other damages to which it may be entitled, all costs Acquirer incurs, including
attorneys’ fees and expenses and court costs.

[Signature Page Follows]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO LOCK-UP AGREEMENT

IN WITNESS WHEREOF, the undersigned has completed this Lock-up Agreement in
connection with the undersigned’s receipt of shares of Acquirer Common Stock in
connection with the Merger, and authorizes KFI and Acquirer to rely on this
Lock-up Agreement as hereinabove described.

Date:                                              

 

 

 

[insert name] Individually and in his capacity as Trustee of the below Trusts:
        [insert Trust names]



--------------------------------------------------------------------------------

Acknowledged by: OLD NATIONAL BANCORP  

 

By: Robert G. Jones, Chairman of the Board and Chief Executive Officer

[Acquirer Signature Page to Lock-Up Agreement]



--------------------------------------------------------------------------------

FORM OF LOCK-UP AGREEMENT

Old National Bancorp

One Main Street

Evansville, Indiana 47708

Ladies and Gentlemen:

In connection with the proposed acquisition (the “Acquisition”) of Klein
Financial, Inc. (“KFI”) by Old National Bancorp (“Acquirer”), and in
consideration of KFI and Acquirer entering into the Agreement and Plan of Merger
dated on or about June 20, 2018, (the “Merger Agreement;” certain terms used
herein and not defined herein are used herein as defined in the Merger
Agreement), the receipt and sufficiency of such consideration being hereby
acknowledged and accepted, and in order to induce Acquirer to close the Merger,
the undersigned, a KFI shareholder who will receive Acquirer common stock (the
“Acquirer Common Stock”) in exchange for its KFI Common Stock, hereby agrees
with Acquirer as follows:

1. During the period commencing as of the Effective Time specified in the Merger
Agreement and expiring the lesser of ninety (90) days thereafter or sixty
(60) days thereafter if the Closing Date would have occurred on November 30,
2018 but for the penultimate sentence of Section 2.2(d) of the Merger Agreement,
the undersigned will not and will not take any action to:

(a) offer, sell, contract to sell, pledge or otherwise dispose of, or enter into
any transaction which is designed to, or might reasonably be expected to, result
in the disposition (whether by actual disposition or effective economic
disposition or otherwise) of more than 40% of the Acquirer Common Stock to be
received by the undersigned pursuant to the Merger;

(b) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Acquirer Common Stock, whether any such transaction is to be settled by
delivery of Acquirer Common Stock or other securities, in cash or otherwise;

(c) make any demand for or exercise any right or cause to be filed a
registration statement, including any amendments thereto, with respect to the
registration of any Acquirer Common Stock or any other securities of Acquirer;
or

(d) publicly disclose an intention to effect any such transaction.

2. This Lock-Up Agreement will not prohibit the undersigned from making (a) bona
fide gifts of Acquirer Common Stock to family members or family trusts, (b) any
transfer of Acquirer Common Stock for estate planning purposes to persons
immediately related to such transferor by blood, marriage or adoption, or any
trust solely for the benefit of such transferor and/or the persons described in
the preceding clause, (c) transfers of Acquirer Common Stock to any trust,
partnership, limited liability company or other entity for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
or (d) transfers of Acquirer Common Stock to any entity directly or indirectly
controlled by or under common control with the undersigned, provided, however,
that with respect to each of the transfers described in



--------------------------------------------------------------------------------

clauses (a), (b), (c) or (d) of this sentence, prior to such transfer, the
donee, distributee, transferee, or the trustee or legal guardian on behalf of
any donee, distributee or transferee agrees in writing to be bound by the terms
of this Lock-Up Agreement. For purposes hereof, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.

3. The undersigned also agrees and consents to the entry of stop transfer
instructions with Acquirer as its transfer agent and registrar against the
transfer of the undersigned’s Acquirer Common Stock, except in compliance with
this Lock-Up Agreement. In furtherance of the foregoing, Acquirer as its
transfer agent are hereby authorized to decline to make any transfer of
securities if such transfer would constitute a violation or breach of this
Lock-Up Agreement.

4. It is understood that if the Merger Agreement entered into in connection with
the Merger has been terminated without the consummation of the Merger, this
Lock-Up Agreement shall be cancelled and of no further force and effect.

5. The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement; provided that, to the
extent that the undersigned is a trust, nothing in this Lock-Up Agreement is
intended or shall be construed to limit or affect the authority of the trustees
of such trust to act or fail to act in accordance with: such trustees’ fiduciary
duties in such capacity, applicable trust agreements and applicable law. Upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

6. The undersigned understands that Acquirer will proceed with the Acquisition
of KFI in reliance on this Lock-Up Agreement. Moreover, the undersigned
understands and agrees that Acquirer and KFI are relying upon the accuracy,
completeness, and truth of the undersigned’s representations, warranties,
agreements, and certifications contained in this Lock-Up Agreement.

7. The parties agree that irreparable damage would occur if this Lock-Up
Agreement is not performed in accordance with the terms hereof and that Acquirer
shall be entitled to equitable relief, including but not limited to injunctive
relief or specific performance of the terms hereof, in addition to any other
remedy to which it is entitled at law or in equity. If Acquirer institutes any
legal suit, action or proceeding against the undersigned arising out of this
Lock-Up Agreement, Acquirer shall be entitled to receive, in addition to all
other damages to which it may be entitled, all costs Acquirer incurs, including
attorneys’ fees and expenses and court costs.

[Signature Page Follows]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO LOCK-UP AGREEMENT

IN WITNESS WHEREOF, the undersigned has completed this Lock-up Agreement in
connection with the undersigned’s receipt of shares of Acquirer Common Stock in
connection with the Merger, and authorizes KFI and Acquirer to rely on this
Lock-up Agreement as hereinabove described.

Date:                                              

 

 

 

[insert name] Individually and in his capacity as Trustee of the below Trusts:
        [insert Trust names]



--------------------------------------------------------------------------------

Acknowledged by: OLD NATIONAL BANCORP  

 

By: Robert G. Jones, Chairman of the Board and Chief Executive Officer

[Acquirer Signature Page to Lock-Up Agreement]